DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.

Status of Claims
This is in response to applicant’s amendment/response file on 6 December 2021, which has been entered and made of record.  Claims 1-12 and 14-20 have been amended.  No Claim has been added or cancelled.  Claims 1-20 are pending in the application.
	
	
Response to Arguments
Applicant’s arguments, see p.11-13, filed on 6 December 2021, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/18/20 is/are now rejected under 35 USC §103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) and Pishevar (US 10,748,322 B1). See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) and Pishevar (US 10,748,322 B1).
Regarding Claim 1, Li discloses a method for generating a cartoon face image ([0007]: … adaptively obtain corresponding cartoon faces according to different facial shapes of users), performed by a computing device (Fig.1 and [0032]: a processor 101, a memory 102, …), the method comprising: 
obtaining, by circuitry (Fig.1), a to-be-processed face image (Fig.5 and [0080]: In Figure 5, the first image represents the input of the image The portrait picture in the processing device;); 
recognizing, by the circuitry, face feature information from the to-be-processed face image ([0009]: Detecting the face area in the input portrait picture, and obtaining face contour information corresponding to the face area, where the face contour information includes the key points of the face contour in the face area); 
(Fig.3: notice eyes, nose, mouse, and contour features) in the to-be-processed face image according to the face feature information, ([0011]: When it is recognized that the face contour size is within the preset face size range, obtain the corresponding cartoon face material according to the face contour information); 
([0012]: Based on the key points of the face contour, the cartoon face material is adjusted to obtain deformed cartoon face information, so as to synthesize a corresponding cartoon avatar according to the  deformed cartoon face information), the adjustment parameter of the respective cartoon facial part being determined based on a corresponding standard cartoon facial feature part ([0085]: according to the deformed symmetrical face information, select a cartoon face material that matches the symmetrical face information).
Li fails to disclose the cartoon materials including cartoon facial parts and another cartoon material other than the cartoon facial parts and combining, by the circuitry, the other cartoon material with the cartoon facial parts after adjustment to generate the cartoon face image.
However Bogdanovych, in the same field of endeavor, discloses the cartoon materials including cartoon facial parts and another cartoon material other than the cartoon facial parts and combining, by the circuitry, the other cartoon material with the cartoon facial parts after adjustment to generate the cartoon face image (col.3 lines 21-24: if the mask includes a hat area, a depicted hat may be replaced with a zany cartoon hat.  Col.12 lines 4-6: For example, cartoon glasses may be overlaid on the subject's face using the face labeled pixels, or a cartoon hat may replace the real-life hat).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bogdanovych into that of Li and to add above missing limitation in order to apply image and video affects to different areas of an image with greater specificity as taught by Bogdanovych (col.2 lines 61-63).
Li modified by Bogdanovych fails to explicitly disclose separately adjusting, by the circuitry, each of the cartoon facial parts by using an adjustment parameter of the respective cartoon facial part.
However Wu, discloses separating (Fig.4 and [0045]: In step S160, whether to receive another adjustment instruction is determined …) adjusting facial feature points such as eyes ([0028]-[0031]: In the step of selecting the facial feature points, the facial feature points F1~F6 corresponding to eyes are selected when eyes are selected as the part to be reshaped …) and noses ([0032]-[0037]: In the following embodiment, a nose is selected to be reshaped …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wu into that of Li modified by Bogdanovych and to separately adjusting, by the circuitry, each of the cartoon facial parts by using an adjustment parameter of the respective cartoon facial part in order to allow users to make adjustments for other features after receiving feedback from adjusted feature points till they are satisfied with the final result.
Li discloses obtaining each of cartoon materials corresponding to a different feature part of a face in the to-be-processed face image according to the face feature information ([0011]).  However the obtaining of the cartoon materials is through obtaining the corresponding face contour information of the to-be-processed face instead of separately obtaining each of cartoon materials corresponding to a different feature part of a face.  Li as modified fails to disclose separately obtaining, by the circuitry, each of cartoon materials corresponding to a different feature part of a face in the to-be-processed face image according to the face feature information, the cartoon materials being obtained independently of facial contour information of the face in the to-be-processed face image.
However Pishevar, in the same field of endeavor, teaches or suggests separately obtaining, by the circuitry, each of cartoon materials corresponding to a different feature part of a face in the to-be-processed face image according to the face feature information, the cartoon materials being obtained independently of facial contour information of the face in the to-be-processed face image (Fig.1 and col.2 lines 44-48: Upon detecting a facial landmark, method 100 extracts the corresponding window or the difference value of the corresponding window (step 120) and uses it to search the closest cartoon landmark which is also stored in a database in the form of image (step 125)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Pishevar into that of Li as modified and to add the limitation of separately obtaining, by the circuitry, each of cartoon materials corresponding to a different feature part of a face in the to-be-processed face image according to the face feature information, the cartoon materials being obtained independently of facial contour information of the face in the to-be-processed face image in order to effectively and quickly produce realistic and artistic emojis of an individual expressing different emotions by using a photograph of the individual as taught by Pishevar (col.1 lines 16-18).

Regarding Claim 17, Bogdanovych discloses wherein the obtaining the to-be-processed face image comprises: obtaining an input image;  recognizing a body region in the input image by using a fully convolutional network model; and  removing a background region, which is other than the body region, from the input image, to further obtain the to-be-processed face image (col.11 lines 64-67: the post-processing engine 615 removes noise by removing the background so only the foreground remains in the image (e.g., only the subject human of the image and mask remain).  col.11 lines 17-20: The segmentation engine 610 is configured to apply a convolutional neural network to an image to classify pixels in the image).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 18, Claim 18 is in similar scope to Claim 1 except in the format of “apparatus”.  Therefore the rejection to Claim 1 is also applied to Claim 18.

Regarding Claim 20, Claim 20 is in similar scope to Claim 1 except in the format of “non-transitory computer-readable medium”.  Therefore the rejection to Claim 1 is also applied to Claim 20.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) and Pishevar (US 10,748,322 B1) as applied to Claims 1 and 18 above, and further in view of Du et al. (US 2014/0055554 A1). 
Regarding Claim 2, Li as modified discloses wherein the separately adjusting each of the cartoon facial parts comprises: obtaining facial feature profile information of the to-be-processed face image and facial feature profile information of a preset standard face image respectively (Li [0016]: The cartoon material acquisition module is configured to recognize that the face contour size is within the preset face size range, and obtain the corresponding cartoon face material according to the face contour information.  Li [0074]: The cartoon face material that matches the multiple face information is stored in advance to facilitate searching; for example, for the face shape information of the goose egg face, the cartoon face material that matches the goose egg face stored by the image processing device is the first cartoon face Material; … .  Also see Pishevar: Fig.1 step 115, 120 and 125.  Col.2 lines 44-54: Upon detecting a facial landmark, method 100 extracts the corresponding window or the difference value of the corresponding window (step 120) and uses it to search the closest cartoon landmark which is also stored in a database in the form of image (step 125). In some embodiments, method 100 compares the facial landmark in the window with the corresponding cartoon landmarks stored in the database (e.g., compares the nose in the window with a plurality of cartoon nose images) and determines the closest cartoon landmark that resembles the landmark (e.g., the closest cartoon nose image)) and making adjustment (Li [0112]: the cartoon material deformation module 04 uses the liquefaction deformation function to specify the original point Pi and the target point Qi, and according to the deformation range parameter r and the deformation intensity parameter s, to determine the contour of the cartoon face in the cartoon face material. Carry out a smooth stretching movement, so as to realize the liquefaction and deformation of the cartoon face material, and obtain the deformed cartoon face information.  Pishevar Fig.1 step 135: align cartoon facial components with landmarks).  But Li as modified fails to explicitly disclose obtaining at least one of an offset ratio or a scaling ratio of each of the cartoon facial parts according to the facial feature profile information of the to-be-processed face image and the facial feature profile information of the preset standard face image to obtain the adjustment parameter of the respective cartoon facial part.
However Du, in the same field of endeavor, discloses scaling an image to make the distance between the eyes constant ([0041]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Du into that of Li as modified and to obtain at least one of an offset ratio or a scaling ratio of each of the cartoon facial parts according to the facial feature profile information of the to-be-processed face image and the facial feature profile information of the preset standard face image to obtain the adjustment parameter of the respective cartoon facial part in order to generate a more realistic cartoon.

Regarding Claim 3, Li discloses In a preferred embodiment of the present invention, the 88 Arabic numerals from 0 to 87 are used as the key points of the 88 face contours that make up a face contour, so that the corresponding person can be obtained based on the identified key points of the face contour. … as shown in FIG. 3, the upper half of the left eye is composed of numbers 0-7 …, the numbers 32-44 form the nose, the numbers 45-66 form the mouth part, and the number 67 ~87 constitutes the cheek contour; ...  From the 0 to 87 key points shown in Figure 3, the corresponding face contours are formed, and the face contour information including the position information of the key points, the number of key points and the corresponding position relationship of each key point is obtained ([0069].  Also see Fig.3) and By aligning the starting point of the left face and the midpoint of the chin to the starting point of the cartoon left face and the midpoint of the cartoon chin, and aligning the midpoint of the chin and the ending point of the right face to the midpoint of the cartoon chin and the cartoon right face in turn End point, aligning the key points of the face contour to the cartoon contour coordinate system composed of the cartoon face contour points ([0056]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Li and to add the limitation of wherein the obtaining facial feature profile information of the to-be-processed face image and facial feature profile information of a preset standard face image comprises: respectively obtaining coordinates of key location points on profiles of a face shape, eyebrows, eyes, a nose, and a mouth of the to-be-processed face image and coordinates of key location points on profiles of a face shape, eyebrows, eyes, a nose, and a mouth of the preset standard face image, to obtain the facial feature profile information of the to-be-processed face image and the facial feature profile information of the preset standard face image in order to obtain deformed cartoon face information as taught by Li ([0057]).

Regarding Claim 19, Claim 19 is in similar scope to Claim 2 except in the format of “apparatus”.  Therefore the rejection to Claim 2 is also applied to Claim 19.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1), Pishevar (US 10,748,322 B1) and Du et al. (US 2014/0055554 A1) as applied to Claim 3 above, and further in view of Wen et al. (US 2009/0252435 A1). 
Regarding Claim 4, Pishevar teaches or suggests performing affine transform baseline and derivate images and merge with templates (Fig.1 Step 145). But Li as modified fails to explicitly disclose wherein after the respectively obtaining the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the to-be-processed face image and the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the preset standard face image, the method further comprises:  determining a transform matrix according to a preset organ part of the to-be-processed face image and coordinates of key location points on profiles of corresponding organ parts in the preset standard face image; converting, by using the transform matrix, the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the to-be-3Application No. 16/988,121Reply to Office Action of September 22, 2021processed face image into coordinates in a coordinate space of the standard face image, to adjust the facial feature profile information of the to-be-processed face image; and obtaining the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts according to the adjusted facial feature profile information of the to-be-processed face image to obtain the adjustment parameter of the respective cartoon facial part.
may implement a two part algorithm to blend a selected face into a cartoon image. The first part may include determine the place in the cartoon image that the face should be positioned. The second part may include estimating the transformation of the face, that is, warp the face image to matched the cartoon image ([0060]) and estimate the affine transform matrix A via the following equation 
    PNG
    media_image1.png
    31
    201
    media_image1.png
    Greyscale
where A is a 3x3 affine matrix, M is the set of landmarks in the face image, pi is a landmark in the face, and p'i is the corresponding point in the cartoon image, where pi and p'i are represented in a homogenous coordinates system ([0061]).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wen into that of Li as modified and to add the limitation of wherein after the respectively obtaining the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the to-be-processed face image and the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the preset standard face image, the method further comprises: determining a transform matrix according to a preset organ part of the to-be-processed face image and coordinates of key location points on profiles of corresponding organ parts in the preset standard face image; converting, by using the transform matrix, the coordinates of the key location points on the profiles of the face shape, the eyebrows, the eyes, the nose, and the mouth of the to-be-3Application No. 16/988,121Reply to Office Action of September 22, 2021processed face image into coordinates in a coordinate space of the standard face image, to adjust the facial feature profile information of the to-be-processed face image; and obtaining the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts according to the adjusted facial feature profile information of the to-be-processed face image to obtain the adjustment parameter of the respective cartoon facial part (perform the affine transform through a transform matrix operation) in order to fit a face image into a cartoon image as taught by Wen ([0062]).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1), Pishevar (US 10,748,322 B1) and Du et al. (US 2014/0055554 A1) as applied to Claim 2 above, and further in view of Wen et al. (US 2009/0252435 A1).
Regarding Claims 5-9, Li discloses identifying key points of the 88 face contours that make up a face contour, so that the corresponding person can be obtained based on the identified key points of the face contour. Face profile information ([0069]).  The 88 key points include information regarding face shape ([0065]: face shape of the material according to the user’s real face contour information.  Also see Fig.3: 67-87), eyebrow (Fig.3: 0-7 and 8-15), eye (Fig.3: 16-23 and 24-31), nose (Fig.3: 33-44), mouth (Fig.3: 45-66).  Bogdanovych discloses using a scale transformation had been known to a POSITA before the effective filing date of the claimed invention (Claim 6: wherein the visual effect is one or more of: … a scale transformation).  Wen further discloses a POSITA before the effective filing date of the claimed invention had known to use shift parameter ([0054]) and the invention can be used in processing live video (col.12 line 3).  Wu discloses When the user face moves, the facial three-dimensional model 200 (or the adjusted facial three-dimensional model) also moves correspondingly ([0046]). Pishevar further teaches or suggests aligning carton facial components with landmarks and affine transform baseline and derivate images and merge with templates (Fig.1 step 135 and wherein the obtaining the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts comprises: obtaining a height scaling ratio of a face shape material of the cartoon facial parts; obtaining a horizontal offset ratio, a vertical offset ratio, a height scaling ratio, and a width scaling ratio of an eyebrow material of the cartoon facial parts ; and obtaining a horizontal offset ratio, a height scaling ratio, and a width scaling ratio of an eye material of the cartoon facial parts (Claim 5); wherein the obtaining the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts further comprises: obtaining a vertical offset ratio and a width scaling ratio of a nose material of the cartoon facial parts; and obtaining a vertical offset ratio, a height scaling ratio, and a width scaling ratio of a mouth material of the cartoon facial parts (Claim 6); wherein the separately adjusting each of the cartoon facial parts comprises: adjusting a height of the face shape material according to the height scaling ratio of the face shape material, size information of the face shape material, and size information of a face shape part of the standard cartoon facial feature parts (Claim 7); wherein the separately adjusting each of the cartoon facial parts further comprises: adjusting a horizontal location, a vertical location, a width, and a height of the eyebrow material according to the horizontal offset ratio, the vertical offset ratio, the height scaling ratio, and the width scaling ratio of the eyebrow material, location information and size information of the eyebrow material, and location information and size information of an eyebrow part of the standard cartoon facial feature parts; and adjusting a horizontal location, a height, and a width of the eye material according to the horizontal offset ratio, the height scaling ratio, and the width scaling ratio of the eye material, location information and size information of the eye material, and location information and size information of an eye part of the standard cartoon facial feature parts (Claim 8);  wherein the separately adjusting each of the cartoon facial parts further comprises: 5Application No. 16/988,121Reply to Office Action of September 22, 2021adjusting a vertical location and a width of the nose material according to the vertical offset ratio and the width scaling ratio of the nose material, location information and size information of the nose material, and location information and size information of a nose part of the standard cartoon facial feature parts; and adjusting a vertical location, a width, and a height of the mouth material according to the vertical offset ratio, the width scaling ratio, and the height scaling ratio of the mouth material, location information and size information of the mouth material, and location information and size information of a mouth part of the standard cartoon facial feature parts (Claim 9) in order to adjust the cartoon face material based on the key points of the face contour to obtain deformed cartoon face information, so as to synthesize a corresponding cartoon avatar according to the deformed cartoon face information as taught by Li ([0017]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) ), Pishevar (US 10,748,322 B1) and Du et al. (US 2014/0055554 A1) as applied to Claim 2 above, and further in view of Tong et al. (US 2014/0198121 A1).
10, Li as modified fails to disclose wherein after the obtaining the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts, the method further comprises: adjusting the at least one of the offset ratio or the scaling ratio of each of the cartoon facial parts according to a preset weight; and adjusting each of the cartoon facial parts according to the at least one of the offset ratio or the scaling ratio of the respective cartoon facial part after adjustment.
However Tong discloses providing adaptive rendering for displaying various scales of the 2-D avatar on a display of a user device during active communication and interaction. More specifically, the system and method may be configured to identify a scaling factor to of the 2-D avatar corresponding to different sized displays of user devices, thereby preventing distortion of the 2-D avatar when displayed on a variety of displays of user devices ([0016]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tong into that of Li as modified and to add above limitation in order to prevent distortion as taught by Tong ([0016]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) ) and Pishevar (US 10,748,322 B1)  as applied to Claim 1 above, and further in view of Tong et al. (US 2014/0198121 A1).
Regarding Claim 11, Li as modified fails to disclose wherein the separately adjusting each of the cartoon facial parts comprises: obtaining at least one of a preset offset ratio or a preset scaling ratio of each of the cartoon facial parts to obtain the adjustment parameter of the respective cartoon facial part.
However Tong, in the same field of endeavor, discloses obtaining at least one of a preset offset ratio or a preset scaling ratio of each of the cartoon facial parts to obtain the adjustment parameter of the respective cartoon facial part ([0016]: the system and method further provide adaptive rendering for displaying various scales of the 2-D avatar on a display of a user device during active communication and interaction. More specifically, the system and method may be configured to identify a scaling factor to of the 2-D avatar corresponding to different sized displays of user devices, thereby preventing distortion of the 2-D avatar when displayed on a variety of displays of user devices. [0018]: After the communication is established, scaling factors are determined in order to allow the selected 2-D avatar to be properly displayed on the at least one other device during communication and interaction between the devices. At least one of the avatar selection, avatar parameters and scaling factors may then be transmitted.  A skilled person would have recognized to provide a set of preset scaling ratio for different size of display in order to reduce computation time).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tong into that of Li as modified and to add above limitation in order to fit a face image into a cartoon image.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1) and Pishevar (US 10,748,322 B1) as applied to Claim 1 above, and further in view of Kozakaya (US 2009/0262989 A1) and Tong et al. (US 2017/0069124 A1).
Regarding Claim 12, Li modified by Bogdanovych and Wu discloses wherein the recognizing face feature information from the to-be-processed face image comprises: obtaining facial feature information (Li [0078]: The cartoon cheeks in the middle do not move, which ensures the fit of the hair and the face; improves the flexibility and convenience of image processing.  Bogdanovych col.15 lines 61-62: Pixels corresponding to masks, glasses, and goggles should be labeled as face).  
But Li as modified fails to disclose obtaining hairstyle information, gender information, age information, hair color information, and hair length information of the to-be-processed face image to obtain face attribute information.
However Kozakaya, in the same field of endeavor, discloses considering parameters such as a race, a sex, and age ([0079]) when performing a conversion between the facial image and the character of the cartoon ([0095]). Tong further discloses it had been known to a POSITA that Examples of the facial and/or related components may include, but are not limited to, accessories, such as, eyeglasses, hair style, beard, clothing, face shape, mouth sock mask, mouth sock, skin color, back hair, and so forth ([0039]).  The Examiner takes Official Notice and Applicant does not traverse the examiner’s assertion of official notice in the response, therefore the statement that hair color and hair length information belong to hair style information is taken obtain gender information, age information, hair color information, and hair length information of the to-be-processed face image to obtain face attribute information in order to map an image to a cartoon more appropriately.

Regarding Claim 14, as explained in Claim 12 above, Li as modified discloses obtaining the gender information, age information, glasses information, hair color information, and hair length information of the to-be-processed face image. Bogdanovych further discloses classify pixels in the image by applying a convolutional neural network (COL.11 LINES 17-20). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bogdanovych and to add the limitation of wherein the gender information, the age information, the glasses information, the hair color information, and the hair length information of the to-be-processed face image is obtained via a face attribute recognition network model.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 15, Li as modified discloses wherein the separately obtaining the cartoon materials comprises: obtaining a cartoon hairstyle material according to the hairstyle information, the hair color information, and the hair length information, the cartoon hairstyle material comprising a cartoon back hair material in a case that the hair length information indicates long hair; 7Application No. 16/988,121Reply to Office Action of September 22, 2021obtaining a cartoon glasses material according to the glasses information in a case that the glasses information indicates that glasses are worn (Tong [0039]: Examples of the facial and/or related components may include, but are not limited to, accessories, such as, eyeglasses, hair style, beard, clothing, face shape, mouth sock mask, mouth sock, skin color, back hair, and so forth)); obtaining at least one of a cartoon face wrinkle material or a cartoon face nasolabial fold material according to the age information in a case that the age information indicates an age that is greater than a preset age (Tong [0054]: the Candide3 head model may be controlled by facial action parameters (FAU), such as mouth width, mouth height, nose wrinkle, eye opening.  Kozakaya [0079]: based on parameters such as a race, a sex, an age and the like).  The same reason to combine as taught in Claim 12 is incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1), Pishevar (US 10,748,322 B1), Kozakaya (US 2009/0262989 A1) and Tong et al. (US 2017/0069124 A1) as applied to Claim 12 above, and further in view of Xu et al. (US 2019/0080154 A1).
Regarding Claim 13, Li as modified fails to disclose wherein the facial feature information and the hairstyle information of the to-be-processed face image is obtained via a multi-task convolutional neural network model.
However Xu discloses it had been known to a POSITA to perform facial feature detection using multi-task convolutional neural networks ([0045]: The facial recognition includes face detection, facial feature point extraction, face alignment, facial recognition and other operations. For each operation, a corresponding algorithm is provided. For face detection, a deep convolutional network framework (FASTER-RCNN framework), a YOLO framework, and a multi-task convolutional neural networks (MTCNN) framework may be provided. For facial feature point extraction, a CNN-based deep learning network, such as FaceNet and Deepid for facial recognition, may be provided).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Li as modified and to include the limitation of wherein the facial feature information and the hairstyle information of the to-be-processed face image is obtained via a multi-task convolutional neural network model in order to improve the calculation speed and performance as taught by Xu ([0045]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105374055 A1, see attached English translation powered by EPO and Google) in view of Bogdanovych et al. (US 10,402,689 B1), Wu et al. (US 2019/0005306 A1), Pishevar (US 10,748,322 B1), Kozakaya (US 2009/0262989 A1) and Tong et al. (US 2017/0069124 A1) as applied to Claim 15 above, and further in view of Evertt et al. (US 2015/0190716 A1).
Regarding Claim 16, Li as modified discloses obtaining a cartoon hairstyle material (Tong [0039] and Pishevar Fig.1).  But Li as modified fails to explicitly disclose wherein the obtaining the cartoon hairstyle material comprises: determining, according to the hairstyle information, a cartoon hairstyle category to which a hairstyle of the to-be-processed face image belongs, to further determine a plurality of hair shape materials in the cartoon hairstyle category; matching the hairstyle of the to-be-processed face image with the plurality of hair shape materials one by one, to obtain a similarity between the hairstyle of the to-be-processed face image and each of the hair shape materials; and  determining a hair shape material with a highest similarity as a hair shape material corresponding to the hairstyle information of the to-be-processed face image.
However Evertt, in the same field of endeavor, disclose determining, according to the hairstyle information, a cartoon hairstyle category to which a hairstyle of the to-be-processed face image belongs, to further determine a plurality of hair shape materials in the cartoon hairstyle category; matching the hairstyle of the to-be-processed face image with the plurality of hair shape materials one by one, to obtain a similarity between the hairstyle of the to-be-processed face image and each of the hair shape materials; and  determining a hair shape material with a highest similarity as a hair shape material corresponding to the hairstyle information of the to-be-processed face image ([0026]: In one embodiment of the present invention, data describing the player's current appearance is received. ... A facial appearance of the player is captured based at least in part on the received data. The facial appearance is captured by identifying the player's face; identifying facial features of the player's face; … A hair appearance of the player is captured based at least in part on the received data. The hair appearance is captured by identifying an extent of the player's hair; matching the identified extent of the player's hair to a predetermined hairstyle template; and identifying a color of the player's hair. A 3D avatar reflecting the captured facial appearance and hair appearance of the player is generated such that the 3D avatar resembles the player).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Evertt into that of Li as modified and to add above limitation in order to select a best cartoon character to represent the face on image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613